Citation Nr: 0603571	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-29 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for kidney dysfunction, to 
include as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from June 1960 to April 
1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, which denied the claim.

The veteran provided testimony at a hearing before the 
undersigned Acting Veterans Law Judge in July 2005, a 
transcript of which is of record.  Further, he submitted 
additional evidence at this hearing, and waived initial 
consideration of this evidence by the agency of original 
jurisdiction in accord with 38 C.F.R. § 20.1304.

The record reflects that the veteran also perfected an appeal 
on the issues of entitlement to ratings in excess of 10 
percent for left foot peripheral neuropathy and right foot 
peripheral neuropathy.  However, he withdrew these issues 
from appeal at the July 2005 Board hearing.  38 C.F.R. 
§ 20.204.


FINDINGS OF FACT

1.  All necessary development and notification has been 
completed.

2.  The medical evidence reflects that the veteran has only 
one kidney, and that he has renal dysfunction thereof.

3.  The competent medical evidence tends to show that the 
veteran's renal dysfunction has been aggravated by his 
service-connected diabetes mellitus.





CONCLUSION OF LAW

Service connection is warranted for renal dysfunction of the 
kidney.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2005); Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002). 

For the reasons stated below, the Board finds that the 
veteran is entitled to the benefit sought on appeal.  
Accordingly, no further discussion of the duties to assist 
and notify are necessary.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

In addition to the foregoing, service connection may be 
established on a secondary basis for a disability which is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) proximately caused by or 
(b) proximately aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where 
a service-connected disability aggravates a 
nonservice-connected condition, a veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.  Temporary or 
intermittent flare-ups of symptoms of a condition, alone, do 
not constitute sufficient evidence aggravation unless the 
underlying condition worsened.  Cf. Davis v. Principi, 276 F. 
3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Here, the medical evidence reflects that the veteran has only 
one kidney, and that he has been diagnosed with both renal 
failure and renal insufficiency thereof.  The record does not 
indicate that his renal dysfunction is directly related to 
active service, nor does the veteran contend otherwise.  In 
fact, he has acknowledged that he was found to have only one 
kidney after his separation from active service, and that his 
renal dysfunction developed after service.  Rather, he 
contends that the renal dysfunction has been caused and/or 
aggravated by his service-connected diabetes mellitus.

The Board notes that there is medical evidence both in 
support and against the veteran's claim of secondary service 
connection.  For example, the evidence against the claim 
includes a July 2002 VA diabetes mellitus examination, which 
diagnosed, in part, chronic renal failure with solitary 
kidney from birth associated with hyperkalemia.  However, the 
examiner noted that this disorder preceded the diabetes.  
Inasmuch as the renal dysfunction preceded the diabetes, the 
diabetes cannot have been the direct cause of the disability.

The evidence submitted in support of the claim includes 
medical statements from R. K., M.D. (hereinafter, "Dr. K"), 
who has treated the veteran for renal dysfunction for several 
years.  In an April 2003 statement, Dr. K noted that the 
veteran had renal insufficiency, that he had a known solitary 
kidney, and that his underlying diabetes could contribute to 
progressive renal dysfunction, and renal failure.  Further, 
Dr. K stated that the veteran's diabetic condition was 
definitely a co-factor in relation to his renal dysfunction, 
particularly as he went forward in time.

In a subsequent May 2005 statement, Dr. K asserted that the 
veteran had progressive renal failure secondary to diabetes.  
Dr. K acknowledged that the veteran did have a solitary 
kidney, but that this was not the cause of his progressive 
renal failure.  Further, Dr. K stated that many people had 
solitary kidneys and did not progress to renal failure, and 
that individuals were able to donate a kidney and sustain no 
long-term renal damage.

In light of the foregoing, the Board finds that the 
statements from Dr. K support a finding that the veteran's 
service-connected diabetes mellitus has aggravated his renal 
dysfunction beyond its natural progression.  This finding is 
also supported by a September 2003 VA peripheral nerves 
examination, which stated, in part, that it was evident the 
veteran had diabetes and a co-morbid complicating feature of 
renal insufficiency.  Moreover, the examiner stated that 
either one of these disease entities had its medical and 
health related problems, but seen together complicates the 
management because of the interrelatedness of the kidneys and 
diabetes.  As this constitutes additional medical evidence 
that the kidneys and diabetes are interrelated, it does tend 
to support the proposition that the renal dysfunction could 
be aggravated by the diabetes.

The Board acknowledges that the full extent to which the 
veteran's kidney dysfunction is aggravated by his service-
connected diabetes mellitus is unclear from the medical 
evidence.  However, this goes toward the appropriate 
disability evaluation for the kidney dysfunction which is 
separate and distinct from the appellate issue of whether 
service connection is warranted.  See Maggitt v. West, 202 F. 
3d 1370, 1375 (Fed. Cir. 2000).

The Board further notes that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  In cases of reasonable doubt, there exists an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  

Taking into consideration the benefit of the doubt doctrine, 
as well as the Court's holding in Allen, supra, the Board 
concludes that the veteran is entitled to a grant of service 
connection for renal dysfunction of the kidney.



ORDER

Entitlement to service connection for kidney dysfunction is 
granted.



____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


